United States Court of Appeals
                        For the First Circuit

No. 05-2248

                       EFRÁIN PALMA-MAZARIEGOS,

                             Petitioner,

                                  v.

              PETER D. KEISLER,* ACTING ATTORNEY GENERAL,

                             Respondent.




                                ERRATA


     The opinion of this court issued on October 2, 2007, is
amended as follows:

     On page 5, line 14, replace "liability" with "liabilities".




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Acting Attorney General
Peter D. Keisler is substituted for former Attorney General Alberto
R. Gonzales as respondent.